The counsel for the plaintiff called a witness to prove the value of the slave, which was objected to on the other side; because the declaration was in the deiinuit only, and the value of the property was not involved in the issue; and this appearing to be the case, the plaintiff* asked leave to amend, by adding a count in the detinet, which the Court granted on payment of the costs .of the term, in case the defendant required a continuance; but the defendant did not, and the trial proceeded; and when the testimony was closed, the Court charged the jury, that the bequest of the slave to Unicy Phillips was during her widowhood only, and on her marriage to the plaintiff she reverted to the executor pf the testator, and sunk again into his personal estate, or passed under the residuary bequest to his residuary legatees.